DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/03/2020, 06/30/2020, and 09/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. These claims depend on claims 6 and 21 respectively, however do not serve to further the subject matter of the claims 6 and 21, but simply repeat the limitation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 and 13 of copending Application No. 16/457,884 in view of Nerurkar (U.S. Patent Publication No. 20190026489), hereinafter Nerurkar, and in further view of Chen (U.S. Patent Publication No. 20190188000), hereinafter Chen.
This is a provisional nonstatutory double patenting rejection.

Reference Application (16/457,884)
Instant Application (16/222,974)
1. A computer-implemented method for training a decision tree using a database system, the decision tree comprising a plurality of decision nodes, the method comprising: 

by one or more computing devices, storing in a database input data for training the decision tree, the input data comprising a plurality of feature values corresponding to a plurality of features; 

by the one or more computing devices, generating a particular node of the plurality of decision nodes by: 

selecting a subset of the plurality of features and a subset of the input data; 

using one or more queries to the database system, for each feature of the subset of the plurality of features, calculating a variance value associated with the feature based on the subset of the input data; 

identifying a particular feature of the subset of the plurality of features associated with the highest variance value; 

associating the particular node with the particular feature, wherein the particular node causes the decision tree to branch based on the particular feature.
1. A computer-implemented method for training a decision tree using a database system, the decision tree comprising a plurality of decision nodes, the method comprising: 

by one or more computing devices, storing in a database input data for training the decision tree, the input data comprising a plurality of feature values corresponding to a plurality of features; 

by the one or more computing devices, generating a particular node of the plurality of decision nodes by: 

selecting a subset of the plurality of features and a subset of the input data; 

using one or more queries to the database system, for each feature of the subset of the plurality of features, calculating an information gain associated with the feature based on the subset of the input data; 

identifying a particular feature of the subset of the plurality of features associated with the highest information gain; 

associating the particular node with the particular feature, wherein the particular node causes the decision tree to branch based on the particular feature.
2. The method of Claim 1 further comprising generating the plurality of decision nodes by performing the selecting, calculating, identifying, and associating for each decision nodes of the plurality of decision nodes of the decision tree.
2. The method of Claim 1 further comprising generating the plurality of decision nodes by performing the selecting, calculating, identifying, and associating for each decision nodes of the plurality of decision nodes of the decision tree.
3. The method of Claim 2 wherein generating at least a portion of multiple decision nodes among the plurality of decision nodes is performed in parallel.
3. The method of Claim 2 wherein generating at least a portion of multiple decision nodes among the plurality of decision nodes is performed in parallel.
4. The method of Claim 2 further comprising generating a query to the database system corresponding to the decision tree, wherein the query, when executed using the database system, applies the decision tree to a set of input data.
4. The method of Claim 2 further comprising generating a query to the database system corresponding to the decision tree, wherein the query, when executed using the database system, applies the decision tree to a set of input data.
5. The method of Claim 2 further comprising generating one or more program instructions corresponding to the decision tree, wherein the one or more program instructions, when executed, applies the decision tree to a set of input data.
5. The method of Claim 2 further comprising generating one or more program instructions corresponding to the decision tree, wherein the one or more program instructions, when executed, applies the decision tree to a set of input data.
6. The method of Claim 2 further comprising generating a random forest comprising a plurality of decision trees by generating, for each decision tree of the plurality of decision trees, a respective plurality of decision nodes.
6. The method of Claim 2 further comprising generating a random forest comprising a plurality of decision trees by generating, for each decision tree of the plurality of decision trees, a respective plurality of decision nodes.
7. The method of Claim 6 further comprising generating a query to the database system corresponding to the random forest, wherein the query, when executed using the database system, applies each decision tree of the plurality of decision trees to a set of input data.  
7. The method of Claim 6 further comprising generating a query to the database system corresponding to the random forest, wherein the query, when executed using the database system, applies each decision tree of the plurality of decision trees to a set of input data.
8. The method of Claim 6 further comprising generating a random forest comprising a plurality of decision trees by generating, for each decision tree of the plurality of decision trees, a respective plurality of decision nodes.  
8. The method of Claim 6 further comprising generating a random forest comprising a plurality of decision trees by generating, for each decision tree of the plurality of decision trees, a respective plurality of decision nodes.  
9. The method of Claim 1 wherein the selecting the subset of the plurality of features comprises randomly selecting the features in the subset.  
9. The method of Claim 1 wherein the selecting the subset of the plurality of features comprises randomly selecting the features in the subset.  
10. The method of Claim 1 wherein the selecting the subset of the input data comprises randomly selecting data in the subset.
10. The method of Claim 1 wherein the selecting the subset of the input data comprises randomly selecting data in the subset.
13. The method of Claim 1, wherein the method is performed using a first computer of a distributed computing system and the database system is hosted using a second computer of the distributed computing system.
15. The method of Claim 1, wherein the method is performed using a first computer of a distributed computing system and the database system is hosted using a second computer of the distributed computing system.


	




	Regarding claim 1, the underlined claim language above, namely the “information gain” are topics not discussed by the copending application and are thus not taught by the copending application. 
The copending application claims recited above are identically worded, except for the following limitations of claim 1: using one or more queries to the database system, for each feature of the subset of the plurality of features, calculating an information gain associated with the feature based on the subset of the input data and identifying a particular feature of the subset of the plurality of features associated with the highest information gain.
Regarding these limitations Nerurkar teaches using one or more queries to the database system, for each feature of the subset of the plurality of features, calculating an information gain associated with the feature based on the subset of the input data (in paragraphs 0182-0183 and 0185-0186 and FIG. 15, Nerurkar details that the system “receives 1505 a request from a client 104 to perform a query upon a set of restricted data. The query involves generating a random forest classifier in which the restricted data are used as training data.” A step in this process of generating a classifier is to generate “a set of splits based on the training data,” which as stated above is considered equivalent to a subset of features. Then, Nerurkar details that the “system 102 determines 1520 an information gain for each generated split”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Application No. 16/457,884 and Nerurkar (directed to the generation of decision trees and identification of information gains of features) and arrived at a system for the generation of decision trees via the branching of nodes. A person of ordinary skill in the database field would be motivated to make such a combination “to build statistical models, called “classifiers,” that can map new data into one or more output classifications” (Nerurkar paragraph 0007).
However, Application No. 16/457,884 in view of Nerurkar does not disclose identifying a particular feature of the subset of the plurality of features associated with the highest information gain. Nerurkar does not specified the identification of a feature contained the highest information gain. 
However, in the same field of endeavor, Chen discloses identifying a particular feature of the subset of the plurality of features associated with the highest information gain (in paragraph 0053, Chen details as part of a construction of a decision tree model, “sample feature sets” are identified, that contain “target features” that served to split the decision tree. Chen specifies that “the target feature with the largest classification information gain is sequentially selected as the split feature of each split node in the decision tree prediction model.” This selection of a target feature is considered equivalent to the identification of a particular feature as detailed by the applicant.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Application No. 16/457,884, Nerurkar (directed to the generation of decision trees and identification of information gains of features) and Chen (directed to the branching of nodes based on a highest information gain), and arrived at a system for the generation of decision trees via the branching of nodes based on a highest information gain.   A person of ordinary skill in the database field would be motivated to make such a combination so that a “random forest prediction model is generated based on a usage regularity of the target application corresponding to historical state feature information of the terminal device” (Chen paragraph 0008).






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Regarding claim 1, the claim recites: A computer-implemented method for training a decision tree using a database system, the decision tree comprising a plurality of decision nodes, the method comprising: by one or more computing devices, storing in a database input data for training the decision tree, the input data comprising a plurality of feature values corresponding to a plurality of features; by the one or more computing devices, generating a particular node of the plurality of decision nodes by: selecting a subset of the plurality of features and a subset of the input data;
using one or more queries to the database system, for each feature of the subset of the plurality of features, calculating an information gain associated with the feature based on the subset of the input data; identifying a particular feature of the subset of the plurality of features associated with the highest information gain; associating the particular node with the particular feature, wherein the particular node causes the decision tree to branch based on the particular feature.

	Claim 1 recites the following abstract ideas:
selecting a subset of the plurality of features and a subset of the input data
identifying a particular feature of the subset of the plurality of features associated with the highest information gain;
associating the particular node with the particular feature, wherein the particular node causes the decision tree to branch based on the particular feature.
these limitations are a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally selecting a subset of a plurality of features and a subset of input data, mentally identifying a feature associated with the highest information gain, and mentally associating a particular node with a particular feature, based on mental evaluations of the features, input data, information gain for each feature, and the branching of the tree data structure. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
using one or more queries to the database system, for each feature of the subset of the plurality of features, calculating an information gain associated with the feature based on the subset of the input data;
in paragraph 0032 of applicant’s specification, applicant specifies an equation for the calculating of an information gain for a feature Y, shown to be G(X; Y<3) = H(X) - H(X | Y<3). Based on this interpretation, this limitation is considered to be directed to a mathematical concept based on a mathematical calculation of information gain. According to MPEP 2106.04(a)(2), “a claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping.”

	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: 

A computer-implemented method for training a decision tree using a database system, the decision tree comprising a plurality of decision nodes, the method comprising: by one or more computing devices, storing in a database input data for training the decision tree, the input data comprising a plurality of feature values corresponding to a plurality of features
by the one or more computing devices, generating a particular node of the plurality of decision nodes
 these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., computing device is a general-purpose computer and being used as a tool) and (i.e., as a general means of storing input data and generating a tree node) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A computer-implemented method for training a decision tree using a database system, the decision tree comprising a plurality of decision nodes, the method comprising: by one or more computing devices, storing in a database input data for training the decision tree, the input data comprising a plurality of feature values corresponding to a plurality of features
by the one or more computing devices, generating a particular node of the plurality of decision nodes
these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as input data and tree nodes, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. The computing device is a general-purpose computer and is being used as a tool. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 1 is not patent eligible. Claim 16 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 2, the claim recites: the method of claim 1 further comprising generating the plurality of decision nodes by performing the selecting, calculating, identifying, and associating for each decision nodes of the plurality of decision nodes of the decision tree: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of storing the results of the aforementioned mental process and mathematical calculation as a tree node) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as decision nodes, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 2 is not patent eligible. Claim 17 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 3, the claim recites: The method of claim 2 wherein generating at least a portion of multiple decision nodes among the plurality of decision nodes is performed in parallel: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of storing the results of the aforementioned mental process and mathematical calculation as a tree nodes in a parallel fashion) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as decision nodes, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

Thus claim 3 is not patent eligible. Claim 18 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

Regarding claim 4, the claim recites: The method of claim 2 further comprising generating a query to the database system corresponding to the decision tree: this limitation is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally generating a query based on a mental evaluation of a decision tree, and mentally applying the tree to a set of inputs. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that serve to tie the abstract idea into a practical application or amount to significantly more than the abstract idea. 
Limitation wherein the query, when executed using the database system, applies the decision tree to a set of input data: is “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as decision nodes, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

Thus claim 4 is not patent eligible. Claim 19 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

Regarding claim 5, the claim recites: The method of claim 2 further comprising generating one or more program instructions corresponding to the decision tree, wherein the one or more program instructions, when executed, applies the decision tree to a set of input data: this limitation is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally generating a program instruction based on a mental evaluation of a decision tree, and mentally applying the tree to a set of inputs. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that serve to tie the abstract idea into a practical application or amount to significantly more than the abstract idea.
Additional Limitation wherein the one or more program instructions, when executed, applies the decision tree to a set of input data do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. These additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the judicial exception. 

Thus claim 5 is not patent eligible. Claim 20 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

Regarding claim 6, the claim recites: The method of claim 2 further comprising generating a random forest comprising a plurality of decision trees by generating, for each decision tree of the plurality of decision trees, a respective plurality of decision nodes: this limitation is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally generating a plurality of nodes for each decision tree to generate a random forest based on a mental evaluation of a plurality of decision trees. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that serve to tie the abstract idea into a practical application or amount to significantly more than the abstract idea.

Thus claim 6 is not patent eligible. Claim 21 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

Regarding claim 7, the claim recites: The method of claim 6 further comprising generating a query to the database system corresponding to the random forest,: this limitation is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally generating a query based on a mental evaluation of a random forest. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that serve to tie the abstract idea into a practical application or amount to significantly more than the abstract idea.
Additional limitation wherein the query, when executed using the database system, applies each decision tree of the plurality of decision trees to a set of input data do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. These additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the judicial exception. 


Thus claim 7 is not patent eligible. Claim 22 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

Regarding claim 8, the claim recites: The method of claim 6 further comprising generating a random forest comprising a plurality of decision trees by generating, for each decision tree of the plurality of decision trees, a respective plurality of decision nodes: this limitation is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally generating a plurality of nodes for each decision tree to generate a random forest based on a mental evaluation of a plurality of decision trees. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that serve to tie the abstract idea into a practical application or amount to significantly more than the abstract idea.

Thus claim 8 is not patent eligible. Claim 23 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

Regarding claim 9, the claim recites: The method of claim 1 wherein the selecting the subset of the plurality of features comprises randomly selecting the features in the subset: this limitation is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally selecting a subset of features based on a mental evaluation of a random selection of features. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that serve to tie the abstract idea into a practical application or amount to significantly more than the abstract idea.

Thus claim 9 is not patent eligible. Claim 24 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

Regarding claim 10, the claim recites: The method of claim 1 wherein the selecting the subset of the input data comprises randomly selecting data in the subset: this limitation is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally selecting a subset of features based on a mental evaluation of a random selection of features. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that serve to tie the abstract idea into a practical application or amount to significantly more than the abstract idea.

Thus claim 10 is not patent eligible. Claim 25 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.


Regarding claim 11, the claim recites: The method of claim 1 wherein calculating the information gain associated with each feature comprises: determining a data type associated with the feature; based on the data type, identifying one or more conditions for partitioning the subset of the input data; calculating a respective information gain for each condition of the one or more conditions; selecting the highest respective information gain as the information gain associated with the feature.
Claim 11 recites the following abstract ideas:
The method of claim 1 wherein calculating the information gain associated with each feature comprises: 
determining a data type associated with the feature; 
based on the data type, identifying one or more conditions for partitioning the subset of the input data; 
selecting the highest respective information gain as the information gain associated with the feature.
these limitations are a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person determining a data type of a feature, mentally identifying conditions for partitioning the input data, and mentally selecting the highest information gain, based on mental evaluations of the features, input data, and information gain for each feature. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
calculating a respective information gain for each condition of the one or more conditions: in paragraph 0032 of applicant’s specification, applicant specifies an equation for the calculating of an information gain for a feature Y, shown to be G(X; Y<3) = H(X) - H(X | Y<3). Based on this interpretation, this limitation is considered to be directed to a mathematical concept based on a mathematical calculation of information gain. According to MPEP 2106.04(a)(2), “a claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping.”
	Furthermore, the claim does not recite any additional elements that tie the abstract ideas into a practical application nor amount to significantly more than the abstract idea.

Thus claim 11 is not patent eligible. Claim 26 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

Regarding claim 12, the claim recites: The method of claim 11 wherein the data type is categorical data and identifying the one or more conditions comprises identifying a plurality of feature categories: this limitation is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person determining a data type of a feature and mentally identifying one or more conditions and feature categories based on a mental evaluation of the feature. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional elements that tie the abstract ideas into a practical application nor amount to significantly more than the abstract idea.

Thus claim 12 is not patent eligible. Claim 27 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

Regarding claim 13, the claim recites: The method of claim 11 wherein the data type is numerical data and identifying the one or more conditions comprises identifying a plurality of numeric value ranges: this limitation is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person determining a data type of a feature and mentally identifying one or more conditions and numeric value ranges based on a mental evaluation of the feature. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional elements that tie the abstract ideas into a practical application nor amount to significantly more than the abstract idea.

Thus claim 13 is not patent eligible. Claim 28 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 14, the claim recites: The method of claim 11 wherein the data type is strings and identifying the one or more conditions comprises identifying a plurality of token sets, each token set comprising one or more string tokens: this limitation is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person determining a data type of a feature and mentally identifying one or more conditions and token sets of string tokens based on a mental evaluation of the feature. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional elements that tie the abstract ideas into a practical application nor amount to significantly more than the abstract idea.
Thus claim 14 is not patent eligible. Claim 29 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 15, the claim recites: The method of claim 1, wherein the method is performed using a first computer of a distributed computing system and the database system is hosted using a second computer of the distributed computing system: this claim is understood to recite generic computer components that amount to no more than mere instructions to apply the exceptions detailed in claim 1 analysis, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 and 15-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nerurkar (U.S. Patent Publication No. 20190026489), hereinafter Nerurkar, in view of Chen (U.S. Patent Publication No. 20190188000), hereinafter Chen.

Regarding claim 1, Nerurkar discloses A computer-implemented method for training a decision tree using a database system, the decision tree comprising a plurality of decision nodes (in paragraphs 0008-0009, Nerurkar discusses generating a random forest classifier by “determining a number of decision trees and generated the determined number of decision trees.” This decision tree is utilized and generated based on a “database including restricted data.” In paragraph 0117 and FIG. 5, Nerurkar covers an example of a “trained binary decision tree,” shown to consist of multiple nodes).
the method comprising: by one or more computing devices, storing in a database input data for training the decision tree, the input data comprising a plurality of feature values corresponding to a plurality of features (in paragraph 0040, Nerurkar details that “restricted data in the database 106 includes training data describing features of entities relevant to a particular condition.” This data is used to “build one or more differentially private machine- learned models, such as classifiers, from the training data.” These features are shown in FIG. 2. These “classifiers” which are built are described in paragraph 0116 to be “an ensemble of individual binary decision tree classifiers”).
by the one or more computing devices, generating a particular node of the plurality of decision nodes (in paragraph 0167 and FIG. 14B, Nerurkar illustrates the “construction of a binary decision tree” by “selecting an initial split to serve as the root node” and “then recursively selecting additional splits to serve as children of previously selected nodes”).
by: selecting a subset of the plurality of features and a subset of the input data (in paragraph 0185, Nerurkar elaborates on these “splits,” stating that “to generate an individual tree, the differentially private security system 102 generates 1515 a set of splits based on the training data.” The set of splits are “determined based on randomly-selected features of tuples in the training data,” and this set is thus considered equivalent to a subset of a plurality of features and a subset of the training data).
using one or more queries to the database system, for each feature of the subset of the plurality of features, calculating an information gain associated with the feature based on the subset of the input data (in paragraphs 0182-0183 and 0185-0186 and FIG. 15, Nerurkar details that the system “receives 1505 a request from a client 104 to perform a query upon a set of restricted data. The query involves generating a random forest classifier in which the restricted data are used as training data.” A step in this process of generating a classifier is to generate “a set of splits based on the training data,” which as stated above is considered equivalent to a subset of features. Then, Nerurkar details that the “system 102 determines 1520 an information gain for each generated split”).
However, Nerurkar does not disclose identifying a particular feature of the subset of the plurality of features associated with the highest information gain; associating the particular node with the particular feature, wherein the particular node causes the decision tree to branch based on the particular feature. Nerurkar does not specified the identification of a feature contained the highest information gain. 
However, in the same field of endeavor, Chen discloses identifying a particular feature of the subset of the plurality of features associated with the highest information gain (in paragraph 0053, Chen details as part of a construction of a decision tree model, “sample feature sets” are identified, that contain “target features” that served to split the decision tree. Chen specifies that “the target feature with the largest classification information gain is sequentially selected as the split feature of each split node in the decision tree prediction model.” This selection of a target feature is considered equivalent to the identification of a particular feature as detailed by the applicant.
associating the particular node with the particular feature, wherein the particular node causes the decision tree to branch based on the particular feature (in paragraph 0053, Chen further specifies that the selected feature is “sequentially selected as the split feature of each split node in the decision tree prediction model; two child nodes are generated from a current split node; and the sample set Y is sequentially assigned to the two child nodes according to the target feature.” The “split node” is considered equivalent to a particular node as detailed by the applicant, since the node causes the decision tree to split (or branch).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nerurkar (directed to the generation of decision trees and identification of information gains of features) and Chen (directed to the branching of nodes based on a highest information gain), and arrived at a system for the generation of decision trees via the branching of nodes based on a highest information gain.   A person of ordinary skill in the database field would be motivated to make such a combination so that a “random forest prediction model is generated based on a usage regularity of the target application corresponding to historical state feature information of the terminal device” (Chen paragraph 0008).

Claim 16 is similarly rejected. Refer to claim 1 for analysis.

Regarding claim 2, as stated above, Nerurkar in view of Chen detail the method of claim 1. Nerurkar further details the further comprising generating the plurality of decision nodes by performing the selecting, calculating . . . for each decision nodes of the plurality of decision nodes of the decision tree (as stated above, in paragraphs 0185-0186 and FIG. 15, Nerurkar details the selecting of subsets of features and the determination of an information gain for each feature. In paragraph 0167 and FIG. 14B, Nerurkar illustrates the “construction of a binary decision tree” by “selecting an initial split to serve as the root node” and “then recursively selecting additional splits to serve as children of previously selected nodes”).
However, Nerurkar does not disclose the generating the plurality of decision nodes by performing the . . . identifying, and associating for each decision nodes of the plurality of decision nodes of the decision tree.
However, in the same field of endeavor, Chen discloses generating the plurality of decision nodes by performing the . . . identifying, and associating for each decision nodes of the plurality of decision nodes of the decision tree (in paragraph 0053, Chen specifies that “the target feature with the largest classification information gain is sequentially selected as the split feature of each split node in the decision tree prediction model.” Chen further specifies that the selected feature is “sequentially selected as the split feature of each split node in the decision tree prediction model; two child nodes are generated from a current split node; and the sample set Y is sequentially assigned to the two child nodes according to the target feature.” Chen details that “the above process will not stop until a stopping condition for constructing the decision tree prediction model is met.” This is understood to embody the creation of several decision nodes of a decision tree).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nerurkar (directed to the generation of decision trees and identification of information gains of features) and Chen (directed to the branching of nodes based on a highest information gain), and arrived at a system for the generation of decision trees via the branching of nodes based on a highest information gain.   A person of ordinary skill in the database field would be motivated to make such a combination so that a “random forest prediction model is generated based on a usage regularity of the target application corresponding to historical state feature information of the terminal device” (Chen paragraph 0008).
Claim 17 is similarly rejected. Refer to claim 2 for analysis.

Regarding claim 3, as stated above, Nerurkar in view of Chen detail the method of claim 2. Chen further teaches wherein generating at least a portion of multiple decision nodes among the plurality of decision nodes is performed in parallel (in paragraph 0021, Chen states that concerning the exemplary implementations, including the generation of decision nodes, “although each step is depicted as being processed sequentially, some of these steps may be performed in parallel, concurrently, or simultaneously”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nerurkar (directed to the generation of decision trees and identification of information gains of features) and Chen (directed to the branching of nodes based on a highest information gain), and arrived at a system for the generation of decision trees via the branching of nodes based on a highest information gain.   A person of ordinary skill in the database field would be motivated to make such a combination so that a “random forest prediction model is generated based on a usage regularity of the target application corresponding to historical state feature information of the terminal device” (Chen paragraph 0008).
Claim 18 is similarly rejected. Refer to claim 3 for analysis.


Regarding claim 4, as stated above, Nerurkar in view of Chen detail the method of claim 2. Nerurkar further discloses further comprising generating a query to the database system corresponding to the decision tree, wherein the query, when executed using the database system, applies the decision tree to a set of input data (in paragraph 0029 and FIG. 1, Nerurkar discusses that upon receiving a query 108, the system “applies a DP version of the query 114 on the database 106. Subsequently, the differentially private security system 102 returns the response of the DP query 114 to the client 104 as the DP response 112.” This “DP query 114” is considered equivalent to a generated query that returns a “DP response 112.” Furthermore, in paragraph 0114, Nerurkar specifies that a “random forest engine 316 produces a DP response 112 responsive to the differentially private security system 102 receiving a valid query 108 for generating a trained random forest classifier that bins a series of feature values into one among multiple categories.” This returning of a response via a “random forest classifier,” that Nerurkar defines in paragraph 0116 as an “ensemble of individual binary decision tree classifiers” is considered equivalent to generated a query corresponding to this random forest and returning a response by applying the random forest, and thus the decision trees, to a set of input data, which are in this case the series of feature values).

Claim 19 is similarly rejected. Refer to claim 4 for analysis.

	Regarding claim 5, as stated above, Nerurkar in view of Chen detail the method of claim 2. Nerurkar further discloses further comprising generating one or more program instructions corresponding to the decision tree, wherein the one or more program instructions, when executed, applies the decision tree to a set of input data (in paragraph 0157 and FIGS 12A and 12B, Nerurkar discusses utilizing a decision tree on an input set of “matrices” containing cancer statistics, wherein “the tree is used to classify whether a person is likely to have cancer.” These matrices are considered equivalent to a set of input data).

Claim 20 is similarly rejected. Refer to claim 5 for analysis.

	Regarding claim 6, as stated above, Nerurkar in view of Chen detail the method of claim 2. Nerurkar further discloses further comprising generating a random forest comprising a plurality of decision trees by generating, for each decision tree of the plurality of decision trees, a respective plurality of decision nodes (in paragraph 0160 and FIG. 13, Nerurkar details a “random forest classifier” that is “comprised of three decision trees 1310A-C” that each contain a plurality of nodes. As discussed in paragraph 0155, this random forest classifier is generated by a random forest engine). 

Claim 21 is similarly rejected. Refer to claim 6 for analysis.
	
	Regarding claim 7, as stated above, Nerurkar in view of Chen detail the method of claim 6. Nerurkar further details further comprising generating a query to the database system corresponding to the random forest, wherein the query, when executed using the database system, applies each decision tree of the plurality of decision trees to a set of input data (in paragraph 0029 and FIG. 1, Nerurkar discusses that upon receiving a query 108, the system “applies a DP version of the query 114 on the database 106. Subsequently, the differentially private security system 102 returns the response of the DP query 114 to the client 104 as the DP response 112.” This “DP query 114” is considered equivalent to a generated query that returns a “DP response 112.” Furthermore, in paragraph 0114, Nerurkar specifies that a “random forest engine 316 produces a DP response 112 responsive to the differentially private security system 102 receiving a valid query 108 for generating a trained random forest classifier that bins a series of feature values into one among multiple categories.” This returning of a response via a “random forest classifier,” that Nerurkar defines in paragraph 0116 as an “ensemble of individual binary decision tree classifiers” is considered equivalent to generated a query corresponding to this random forest and returning a response by applying the random forest, and thus the decision trees, to a set of input data, which are in this case the series of feature values). 

Claim 22 is similarly rejected. Refer to claim 7 for analysis.

Regarding claim 8, as stated above, Nerurkar in view of Chen detail the method of claim 6. Nerurkar further discloses further comprising generating a random forest comprising a plurality of decision trees by generating, for each decision tree of the plurality of decision trees, a respective plurality of decision nodes (in paragraph 0160 and FIG. 13, Nerurkar details a “random forest classifier” that is “comprised of three decision trees 1310A-C” that each contain a plurality of nodes. As discussed in paragraph 0155, this random forest classifier is generated by a random forest engine).

Claim 23 is similarly rejected. Refer to claim 8 for analysis.

Regarding claim 9, as stated above, Nerurkar in view of Chen detail the method of claim 1. Nerurkar further details wherein the selecting the subset of the plurality of features comprises randomly selecting the features in the subset (in paragraph 0167 and FIG. 14B, Nerurkar illustrates the “construction of a binary decision tree” by “selecting an initial split to serve as the root node.” In paragraph 0185, Nerurkar elaborates on these “splits,” stating that “to generate an individual tree, the differentially private security system 102 generates 1515 a set of splits based on the training data.” The set of splits are “determined based on randomly-selected features of tuples in the training data,” and this set is thus considered equivalent to a subset of a plurality of features and a subset of the training data).

Claim 24 is similarly rejected. Refer to claim 9 for analysis.

Regarding claim 10, as stated above, Nerurkar in view of Chen detail the method of claim 1. Nerurkar further details wherein the selecting the subset of the input data comprises randomly selecting data in the subset (in paragraph 0167 and FIG. 14B, Nerurkar illustrates the “construction of a binary decision tree” by “selecting an initial split to serve as the root node.” In paragraph 0185, Nerurkar elaborates on these “splits,” stating that “to generate an individual tree, the differentially private security system 102 generates 1515 a set of splits based on the training data.” The set of splits are “determined based on randomly-selected features of tuples in the training data,” and this set is thus considered equivalent to a subset of a plurality of features and a subset of the training data. In this example, the training data is considered a subset of input data, and randomly selected features of this training data are considered randomly selected data in an input subset).

Claim 25 is similarly rejected. Refer to claim 10 for analysis.

Regarding claim 11, as stated above, Nerurkar in view of Chen detail the method of claim 1. Nerurkar further details wherein calculating the information gain associated with each feature comprises: determining a data type associated with the feature (in paragraph 0185, Nerurkar details the splitting of a decision tree. In an example, Nerurkar details that the “the splits are determined based on randomly-selected features of tuples in the training data. For example, if a feature of tuples in the training data is “age” by year, a split may be “age >80” or “age <20.” “Age” is considered equivalent to a determined data type associated with a feature).
based on the data type, identifying one or more conditions for partitioning the subset of the input data (as stated above, in paragraph 0185, Nerurkar details an example in which “the splits are determined based on randomly-selected features of tuples in the training data. For example, if a feature of tuples in the training data is “age” by year, a split may be “age >80” or “age <20.” The condition of “age>80” or “age<20” is considered equivalent to identified conditions for splitting, or partitioning, the input data.
calculating a respective information gain for each condition of the one or more conditions (in paragraph 0186, Nerurkar specifies that “the differentially private security system 102 determines 1520 an information gain for each generated split, using, for example, the techniques described above”).
selecting the highest respective information gain as the information gain associated with the feature (in paragraph 0169, Nerurkar details that “the splits selected for the nodes of the binary decision tree may be selected in descending order of information gain as determined for the set or subset of training data pertaining to each node. Thus, in the example of FIGS. 14A-B, S.sub.1 would be chosen as the split for the root node. Then, as the tree 1420A is recursively constructed, a second split is selected at the next recursion 1425A (having the highest information gain for the subset of training data resulting from the split).” Thus, each split is selected to associate with a node and a “subset of training data pertaining to each node,” which are deemed to be features, as a result of a highest information gain).
Claim 26 is similarly rejected. Refer to claim 11 for analysis.


Regarding claim 12, as stated above, Nerurkar in view of Chen detail the method of claim 11. Nerurkar further specifies wherein the data type is categorical data and identifying the one or more conditions comprises identifying a plurality of feature categories (in paragraph 0115, Nerurkar details “the random forest classifier, is trained on training data (X.sub.train, y.sub.train) to learn the correlation between the selected features of an entry and the category the entry belongs to. Specifically, X.sub.train is a matrix database in which each column corresponds to a selected feature of interest to the client 104, and y is a column vector of already known labels indicating the category of a corresponding entry. Each entry in X.sub.train has a one-to-one correspondence with a label entry in y.” This learned correlation between a feature and a category is considered equivalent to identifying a plurality of feature categories).

Claim 27 is similarly rejected. Refer to claim 12 for analysis.

Regarding claim 13, as stated above, Nerurkar in view of Chen detail the method of claim 11. wherein the data type is numerical data and identifying the one or more conditions comprises identifying a plurality of numeric value ranges (in paragraph 0185, Nerurkar details the splitting of a decision tree. In an example, Nerurkar details that the “the splits are determined based on randomly-selected features of tuples in the training data. For example, if a feature of tuples in the training data is “age” by year, a split may be “age >80” or “age <20.” The data type of age identified by a “year” is considered equivalent to numerical data, and the range of “age>80” and “age<20” are equivalent to numerical ranges).

Claim 28 is similarly rejected. Refer to claim 13 for analysis.


Regarding claim 15, as stated above, Nerurkar in view of Chen detail the method of claim 11. Nerurkar further discloses wherein the method is performed using a first computer of a distributed computing system and the database system is hosted using a second computer of the distributed computing system (in paragraph 0149, Nerurkar details that the machine designed to implemented the embodiments detailed in previous claim analysis “may operate in the capacity of a server machine or a client machine in a server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment.”).
	Claim 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nerurkar in view of Chen and in further view of Liu (U.S. Patent Publication No. 20180032870), hereinafter Liu.

Regarding claim 14, as stated above Nerurkar in view of Chen detail the method of claim 11. However, Nerurkar in view of Chen does not disclose wherein the data type is strings and identifying the one or more conditions comprises identifying a plurality of token sets, each token set comprising one or more string tokens.
However, in the same field of endeavor, Liu discloses wherein the data type is strings and identifying the one or more conditions comprises identifying a plurality of token sets, each token set comprising one or more string tokens (in paragraph 0036-0037, Liu details extracting features out of “text,” such as “statistical features, part of speech features, sentiment features, physical features, and tense features of text” including a “a category and a number of longest words.” These features are considered token sets, since they include words from input text. These features are used for classification as detailed in paragraph 0047, where Liu specifies that “classifiers corresponding to a same abstract text feature may further be established by using different machine learning methods.” These classifiers utilize these text features as conditions, equivalent to conditions detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nerurkar (directed to the generation of decision trees and identification of information gains of features), Chen (directed to the branching of nodes based on a highest information gain), and Liu (directed to identifying token sets) and arrived at a system for the generation of decision trees via the branching of nodes based on a highest information gain.   A person of ordinary skill in the database field would be motivated to make such a combination to “use the training measurements of the language features as parameters to establish classifiers corresponding to abstract text features by machine learning, and fuse the classifiers into a decision tree to form the evaluation model” (Liu paragraph 0008).

Claim 29 is similarly rejected. Refer to claim 14 for analysis.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PATRICK FRESNEDA whose telephone number is (571)272-8452. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PATRICK FRESNEDA/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169